Citation Nr: 0507849	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for liver disability, 
to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 40 percent disabling.

4.  Entitlement to an increased evaluation for low back 
disability, currently rated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for right knee 
disability.

6.  Entitlement to a compensable evaluation for left knee 
disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1988 
to January 1992.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  

Service connection for erectile dysfunction was granted by 
rating decision dated in April 2003, and a noncompensable 
evaluation was assigned effective April 30, 2002.  An August 
2003 rating decision granted the veteran's claim for an 
unspecified kidney condition by granting service connection 
for diabetic neuropathy, to include hypertension, and a 30 
percent evaluation was assigned effective August 28, 2000.  
The August 2003 rating decision also granted service 
connection for stress and anxiety as part of the veteran's 
currently service-connected depression.  Because the above 
noted service connection issues have been granted, they are 
no longer part of the veteran's appeal.


FINDINGS OF FACT

1.  The veteran does not have a liver disability that is 
related to his military service or to service-connected 
diabetes mellitus.

2.  The veteran does not have coronary artery disease that is 
related to his military service or to service-connected 
diabetes mellitus.

3.  The veteran's diabetes requires insulin and restricted 
diet, but does not involve regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider. 

4.  The veteran does not have muscle spasm on extreme forward 
bending or forward flexion of the back of no more than 60 
degrees or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees or muscle spasm or 
guarding.

5.  Instability and subluxation of the right knee is not 
shown, limitation of flexion is not less than 60 degrees, 
extension of the right knee is not limited to 10 degrees or 
greater, and there is no objective evidence of functional 
impairment of the right knee.

6.  Instability and subluxation of the left knee is not 
shown, limitation of flexion is not less than 60 degrees, 
extension of the left knee is not limited to 10 degrees or 
greater, and there is no objective evidence of functional 
impairment of the left knee.


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated by 
military service, and is not the proximate result or 
aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004). 

2.  Coronary artery disease was not incurred in or aggravated 
by military service, nor can it be presumed to have been so 
incurred, and is not the proximate result or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
11112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309,3.310 (2004). 


3.  The criteria for an evaluation in excess of 40 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).

5.  The criteria for a compensable evaluation for service-
connected right knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).

6.  The criteria for a compensable evaluation for service-
connected left knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In February 2004, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish secondary service connection 
and an increased rating.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
additional evidence provided he authorized VA to obtain the 
additional evidence and properly identified it.  Additional 
private medical evidence was subsequently received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to any of the issues decided 
herein is available and not part of the claims folder.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the multiple VA and private medical records on file, 
including relevant VA examinations in October 2002, February 
2003, and February 2004.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Claims For Secondary Service Connection

Law and Regulations 

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, in the case of cardiovascular 
disease, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

With respect to secondary service connection there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995); Wallin v. West, 11 Vet. App. 
509, 512 (1998).



Common Factual Background

The veteran's service medical records do not reveal any 
complaints or findings related to liver or coronary artery 
disease.  

Subsequent to service discharge, a June 1993 rating decision 
granted service connection for diabetes mellitus. 

Thereafter, an electrocardiogram in February 1997 was 
considered normal.  VA examinations were conducted in 
November and December 2000; preliminary diagnoses prior to x-
rays included possible coronary artery disease.  Physical 
examination showed a heart with a regular rate and rhythm 
without murmurs, rubs, or gallops.  An echocardiogram in 
December 2000 showed slight left atrial enlargement, trace 
mitral valve insufficiency, and trace tricuspid 
insufficiency.  An exercise stress test in December 2000 was 
considered to be within normal limits, and an 
electrocardiogram was normal except for sinus bradycardia.  

St. Joseph Hospital records for May 2001 revealed slightly 
elevated serum glutamic oxaloacetic transaminase (SGOT) and 
serum glutamic pyruvic transaminase (SGPT) levels.  

After review of the claims files and evaluation of the 
veteran in October 2002, a VA examiner concluded that the 
veteran did not have a liver or coronary artery disability.  
Another VA evaluation was conducted in February 2003.  After 
reviewing the claims files and examining the veteran, it was 
reported that there was no evidence of coronary artery 
disease.  

According to April 2004 treatment records from St. Joseph 
Hospital, the veteran's cardiovascular system was normal.

Analysis 

The veteran has contended that he has liver and coronary 
artery disease as a result of his service-connected diabetes 
mellitus.  However, neither the veteran's service medical 
records, including his discharge examination in November 
1991, nor the post-service medical evidence on file contains 
any findings of liver or coronary artery disease.  Although 
there was a preliminary diagnosis in November 2000 of 
possible coronary artery disease prior to laboratory testing, 
a December 2000 stress test was normal.  In fact, it was 
noted on VA evaluation in October 2002, after review of the 
claims files and physical examination of the veteran, that 
the veteran did not have liver or cardiovascular disability.  
It was reported on VA evaluation in February 2003, also after 
review of the claims files and examination of the veteran, 
that there was no evidence of coronary artery disease.  The 
February 2003 VA examination also did not diagnose any liver 
disorder.  Because there is no evidence of either liver 
disease or coronary artery disease of record, there also 
cannot be evidence of a nexus between either liver disease or 
coronary artery disease and the veteran's service-connected 
diabetes mellitus.  All of the elements for entitlement to 
service connection, to include as on a secondary basis not 
having been shown, service connection for liver disease and 
coronary artery disease is denied.

Despite the veteran's contentions in support of his service 
connection claims, it is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  Although a lay statement can 
establish an event occurred in service, a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application, and service 
connection for liver disease and coronary artery disease is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claims 

Common Factual Background

An August 1992 rating decision granted service connection for 
low back disability and bilateral knee disability; the 
disabilities were assigned noncompensable evaluations 
effective January 27, 1992.  A June 1993 rating decision 
granted service connection for adult onset, non-insulin 
diabetes mellitus and assigned a 10 percent evaluation 
effective April 15, 1993.  A January 1994 rating decision 
increased the veteran's diabetes mellitus to 20 percent 
effective April 15, 1993.  A June 1996 rating decision 
increased the veteran's low back disability to 10 percent 
effective March 12, 1996.  An August 1996 rating decision 
increased the veteran's diabetes mellitus to 40 percent 
effective March 12, 1996.  A January 1997 rating decision 
separated the veteran's bilateral knee disability into right 
and left knee disabilities, each still rated as 
noncompensable.  The veteran has timely appealed the current 
ratings assigned to his service-connected diabetes mellitus, 
low back disability, and right and left knee disabilities.

VA examination reports, VA treatment records, and private 
treatment reports dated from April 1992 through May 1997 
reveal complaints involving diabetes mellitus, the low back, 
and the knees.  X-rays of the knees in September 1996 and 
February 1997 were considered to be normal.  Although no 
abnormality of the knees was noted on review of prior knee X-
rays or on VA physical examination in December 1996, 
traumatic arthritis of the knees was diagnosed.  Spina bifida 
occulta of S1 was diagnosed on back x-rays in February 1997.  
VA treatment records for March 1997 reveal a right medial 
meniscus tear.  

The diagnoses on VA examination in June 1997 were insulin-
dependent diabetes mellitus for seven years; chronic anterior 
knee pain, bilateral; and torn medial meniscus of the right 
knee, awaiting surgery.

Private medical records dated from February to June 2000 
reveal a diagnosis in June of hyperglycemia, resolved.

It was noted on VA examination in November 2000 that the 
veteran had been on an insulin pump for the previous year.  
He complained of multiple episodes of hyperglycemia during 
the past year.  Magnetic resonance imaging of the lumbar 
spine in December 2000 did not find any abnormality.

VA examination in January 2002 revealed complaints of knee 
pain, and range of motion of the veteran's knees was from 0 
to 128 degrees.  Back motion included flexion of 88 degrees, 
extension of 28 degrees, bilateral rotation of 30 degrees, 
and bilateral side bending of 32 degrees.  The veteran said 
that he was on a restricted diet due to diabetes and that he 
did not have any ketoacidosis.  He complained of multiple 
episodes of hypoglycemia over the previous year, for which he 
took glucose tablets.  His weight had remained stable.  A 
urinalysis was normal.  The diagnoses were insulin-dependent 
diabetes mellitus, on a pump, needing extra insulin at night 
for control, with poor control; normal examination of the 
knees with chronic recurring pain with over use; mechanical 
low back pain, normal range of motion with chronic recurring 
pain with over use; macrocytic anemia; and hyperlipidemia, 
now on medications.

It was noted on VA examination in October 2002 that the 
claims files had been reviewed.  The veteran complained of 
back and knee disabilities.  Back motion included 65 degrees 
of flexion, 20 degrees of extension, and 35 degrees of 
lateral flexion.  The veteran had discomfort with back 
motion.  Reflexes were 2/4, bilaterally for the knees.  
Strength testing demonstrated give-way weakness with hip 
flexion, knee extension, and knee flexion.  X-rays of the 
lumbar spine and knees were normal.  The diagnoses were 
chronic low back strain, symptomatic; and chronic bilateral 
knee pain, symptomatic.  The examiner concluded that the 
veteran did not have any functional limitation, secondary to 
pain.

The examiner noted on VA examination in February 2003 that 
the claims files had been reviewed.  It was reported that a 
December 2002 urinalysis was normal.  The veteran denied any 
recent hospitalization for diabetic ketoacidosis, 
hypoglycemia, or hyperglycemia.  Back motion included 87 
degrees of flexion and 30 degrees of extension, bilateral 
rotation, and side bending.  No paraspinal spasm was found.  
Lower extremity strength was 5/5 bilaterally.  The diagnoses 
included brittle diabetes mellitus, insulin-dependent, on an 
insulin pump only with fluctuating of insulin and requiring 
to adjust insulin dose besides getting round the clock 
injections of a small dose, per the veteran; early signs of 
diabetic nephropathy with some proteinuria; and 
hypercholesterolemia, less likely than not secondary to 
diabetes, controlled with medication.


Also of record are March 2004 statements from the veteran's 
father-in-law and stepson attesting to the veteran's physical 
difficulties due to his diabetes.

The veteran noted on VA examination in February 2004 that he 
worked as a mailman.  He reported that he used an insulin 
pump and that his blood sugars varied widely during a 24-hour 
period.  He stated that he saw ketones on testing of his 
urine with a ketone strip once a month and he experienced 
hypoglycemia about once a week and saw his primary care 
physician every three months.  He had been hospitalized one 
time for hypoglycemia three years earlier, but had not been 
hospitalized for ketoacidosis.  The veteran did not have 
diabetic retinopathy or diabetic neuropathy, and his 
activities were not restricted because of his diabetes.  A 
urinalysis was considered normal except for slightly elevated 
hemoglobin.  Diabetes mellitus was diagnosed.

The veteran complained on VA examination in February 2004 of 
back pain with flare-ups and of pain, swelling, locking, and 
flare-ups of the knees.  Physical examination of the knees 
was noted to be within normal limits.  Motion of the back 
included flexion of 70 degrees, extension of 10 degrees, 
lateral flexion of 15 degrees, and rotation of 30 degrees.  
Back motion caused pain at the extremes of movement.  It was 
noted that there was no objective evidence of painful motion, 
spasm, weakness, or tenderness.  There was no radiation of 
pain into the lower extremities.  Motion of the knees was 
from 0 to 140 degrees.  There was no muscle atrophy or 
instability of either knee.  Limited repetitive movements did 
not have any measurable effect on the knees, although the 
veteran reported tiredness and stiffness.  The orthopedic 
diagnoses were arthralgias of the knees and lumbosacral 
sprain.  X-rays of the lumbosacral spine and knees were 
normal.

According to an April 2004 statement apparently from a health 
care provider, the veteran had poorly controlled diabetes, 
Type I.

Private medical records dated in April and May 2004 reveal 
notations of diabetes and hyperglycemia.  The veteran was 
treated for low blood sugar in May 2004 that occurred while 
he was driving his mail truck.  

According to statements received by VA in June 2004 from the 
veteran's wife and brother-in-law, the veteran had severe 
diabetes, which included being rushed to the hospital from 
work.  The veteran's wife noted that he could hardly go a 
single day without having a serious incident involving his 
diabetes.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Increased Rating For Diabetes Mellitus

Specific Schedular Criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Analysis

The veteran is seeking an evaluation in excess of 40 percent 
for his service-connected diabetes mellitus.  As diabetes 
mellitus has been diagnosed and Diagnostic Code 7913 deals 
specifically with diabetes mellitus, the Board can identify 
no other diagnostic code that is as appropriate and the 
veteran has not identified one.  Accordingly, the Board will 
evaluate the veteran's diabetes under Diagnostic Code 7913.

The Board concludes, after a review of the evidence on file, 
that the requirements for a 60 percent rating have not been 
shown, there is no evidence of record of the need for 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Although the veteran indicated on the 
VA examination in February 2004 that he saw ketones in his 
urine on testing with a ketone strip once a month and 
experienced hypoglycemia about once a week, his activities 
were not restricted due to diabetes and he had not been 
hospitalized for hypoglycemia or ketoacidosis in over two 
years.  

Additionally, urinalyses in January 2002, December 2002, and 
January 2004 were considered essentially normal, with no 
notation of ketones.  Although there is evidence of record of 
periodic medical treatment for his diabetes, there is a lack 
of evidence that the veteran has required twice a month 
visits to a diabetic care provider.  The veteran noted in 
February 2004 that he saw his primary care physician every 
three months.  Consequently, even when consideration is given 
to the statements on file from the veteran and his family on 
the severity of his service-connected diabetes mellitus, the 
disability picture for the veteran's diabetes mellitus meets 
the criteria for the current 40 percent rating for diabetes 
mellitus under the provisions of Diagnostic Code 7913, but no 
more.  

Increased Rating For Low Back Disability

Specific Schedular Criteria

The veteran's low back disability has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 since March 1996.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  

The RO, as VA's agency of original jurisdiction, considered 
the veteran's lumbar spine disability under the new criteria 
in an April 2004 Supplemental Statement of the Case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild", "moderate", and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Analysis

Most of the medical evidence of record is dated prior to 
September 26, 2003.  This evidence, including VA examinations 
in November 2000, January 2002, October 2002, and February 
2003, shows back pain on motion without evidence of muscle 
spasm.  Consequently, there is an absence of medical evidence 
of the symptomatology required for assignment of a 20 percent 
evaluation under Diagnostic Code 5295.  

The Board must also determine whether an evaluation in excess 
of 10 percent is warranted prior to September 26, 2003, under 
Diagnostic Code 5292 for limitation of lumbar motion.  
Despite some limitation of motion with complaints of pain on 
VA examinations on file, flexion of the low back was to 65 
degrees in October 2002 and to 87 degrees in February 2003.  
Back extension was to 20 degrees in October 2002 and to 30 
degrees in February 2003; lateral bending was to 35 degrees 
in October 2002 and to 30 degrees in February 2003.  The 
examiner noted in October 2002 that there was no functional 
limitation secondary to pain.  Based on the above evidence, 
the Board does not find more than slight limitation of motion 
of the low back under Diagnostic Code 5292.

Although extension was limited to 10 degrees because of pain 
on examination in February 2004, an evaluation in excess of 
10 percent is not warranted for low back disability under the 
schedular criteria effective September 26, 2003, because 
flexion of the veteran's thoracolumbar spine was to 70 
degrees and the combined range of motion of the thoracolumbar 
spine was to 170 degrees.  Moreover there was no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
5237.

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285), ankylosis (Diagnostic Code 5289), or 
intervertebral disc syndrome (Diagnostic Code 5293), and low 
back strain and sprain have been diagnosed, the Board finds 
that another rating code is not more appropriate.  See 
38 C.F.R. § 4.71a (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 and 5243 (2004).

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant 
functional impairment due to back disability.  In fact, a VA 
examiner concluded on orthopedic evaluation in October 2002 
that there was no functional limitation secondary to pain.  
The examiner in February 2004 found no objective evidence of 
painful motion, weakness, or tenderness.  Consequently, a 
rating in excess of 10 percent is not warranted for service-
connected low back disability under 38 C.F.R. §§ 4.40, 4.45.  
See also Deluca v. Brown, 8 Vet. App. 202 (1995).

Compensable Ratings For Right And Left Knee Disabilities

Specific Schedular Criteria

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004); 
see also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

The veteran is seeking a compensable rating for both of his 
service-connected knee disabilities, which are currently 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 5257.  The Board must determine the current 
condition of each of the veteran's service-connected knee 
disabilities based on the medical evidence on file, 
especially the most recent evidence.

To warrant a 10 percent disability rating under Diagnostic 
Code 5257, evidence of slight recurrent subluxation or 
lateral instability of the knee is required.  Although the 
veteran has complained of significant knee pain and 
functional impairment, no abnormality was seen on x-rays of 
the knees in October 2002 and February 2004.  The medical 
evidence on file does not show instability or subluxation of 
either knee.  In fact, it was noted on VA examination in 
October 2002 that there was no functional limitation due to 
pain.  The veteran's knees were noted to be essentially 
normal on VA examination in February 2004.  Consequently, 
because the recent physical evidence of record does not show 
subluxation or instability of either knee, the disability 
picture does not meet the criteria for a compensable 
evaluation for slight disability for either knee under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.

To warrant a compensable evaluation of 10 percent for 
limitation of flexion of the leg under Diagnostic Code 5260, 
there would need to be medical evidence of limitation of 
flexion that more nearly approximates 45 degrees than 60 
degrees.  A compensable evaluation of 10 percent is also 
warranted when extension of the leg is more nearly limited to 
10 degrees than to 5 degrees.  However, because range of 
motion of both knees was from 0 to 128 degrees in January 
2002 and from 0 to 140 degrees in February 2004, with no 
evidence on file of flexion to less than 60 degrees or of 
extension limited to more than 5 degrees, a compensable 
evaluation for either knee under Diagnostic Code 5260 or 5261 
is not warranted.  

The medical evidence on file does not show any ankylosis of 
the knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, a compensable 
evaluation is not warranted for either knee disability under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2004).

The Board also finds that an increased evaluation for either 
knee disability is not warranted under DeLuca.  As noted 
above, it was concluded after evaluation in October 2002 that 
there was no functional limitation secondary to pain.  
Additionally, muscle strength in the lower extremities was 
5/5 on VA evaluation in February 2003.  Despite the veteran's 
knee complaints on VA examination in February 2004, his knees 
were described as within normal limits on evaluation.  

Extraschedular Consideration, And Reasonable Doubt

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2004).  There is no evidence of record 
that the veteran's service-connected disabilities have 
resulted in frequent hospitalizations.  Although he has 
missed work due to his service-connected diabetes, his 
service-connected disabilities, to include diabetes, have not 
been shown to markedly interfere with his employment as a 
mailman.  In fact, VA examinations on file indicate that the 
orthopedic disabilities do not cause significant functional 
impairment.  Accordingly, the RO's decision not to refer the 
issue for extraschedular consideration to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct. 

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to the issues of entitlement to an increased 
evaluation for service-connected diabetes mellitus, an 
increased evaluation for service-connected low back 
disability, and compensable evaluations for disabilities of 
the right and left knees.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to service connection for liver disease, to 
include as secondary to diabetes mellitus is denied.  
Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus is 
denied.

Entitlement to an increased evaluation for service-connected 
diabetes mellitus is denied.  Entitlement to an increased 
evaluation for service-connected low back disability is 
denied.  Entitlement to compensable evaluations for service-
connected right and left knee disabilities are denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


